ICJ_136_MutualAssistanceCriminalMatters_DJI_FRA_2008-06-04_JUD_01_ME_06_EN.txt. 278




                  DECLARATION OF JUDGE KEITH



   1. While I agree fully with the decision reached by the Court in this
case, I disagree with aspects of its reasoning relating to France’s refusal
to comply with Djibouti’s letter rogatory. I will take this opportunity to
explain why.
   2. The Court concludes that France’s refusal to comply with Djibou-
ti’s letter rogatory was not in breach of France’s obligations under the
1986 Convention because the refusal was for reasons which fell within the
scope of Article 2 (c) of the Convention (Judgment, para. 148). The only
statement of reasons for that refusal on which the Court relies and, as it
explains (ibid., para. 146), may rely is that formulated by Judge Clément
in her soit-transmis of 8 February 2005.
   3. Article 2 of the Convention provides as follows :
        “Assistance may be refused :
      (a) if the request concerns an offence which the requested State
          considers a political offence, an offence connected with a politi-
          cal offence, or a fiscal, customs or foreign exchange offence ;

      (b) if the request concerns an offence which is not punishable
          under the law of both the requesting State and the requested
          State ;
      (c) if the requested State considers that execution of the request is
          likely to prejudice its sovereignty, its security, its ordre public or
          others of its essential interests.”
   4. The power of the requested State to refuse assistance under Arti-
cle 2 (c) is particularly broad, when all the features of its wording are
considered both in their own terms and by comparison with the wording
of subparagraphs (a) and (b) of the provision. Notwithstanding that, I
agree with the Court that it has power to examine the reasons even
though that power of examination is very limited. In support of its
power, the Court refers to the proposition codified in Article 26 of the
Vienna Convention on the Law of Treaties and to two judgments of the
Permanent Court of International Justice as affirming that the concept of
good faith applies to the exercise of such broad powers, and to two judg-
ments of its own as affirming the competence of the Court when faced
with treaty provisions giving wide discretion (Judgment, para. 145). The
limited extent of that power, as understood by the Court, appears clearly
from its consideration of the reasons given by the judge for her conclu-
sion that transmitting the file would be “‘contrary to the essential inter-
ests of France’” : in the Court’s words, “the file contained declassified

105

279          QUESTIONS OF MUTUAL ASSISTANCE (DECL. KEITH)


‘defence secret’ documents, together with information and witness state-
ments in respect of another case in progress”. To support that conclu-
sion, the Court does no more than quote six sentences from the judge’s
reasons which appear to relate only to the declassified documents and not
at all to the other “case in progress” (Judgment, para. 147). The Court
also mentions the question whether part of the file could have been
handed over, but that, as it indicates, is not a matter which the judge
addresses in her reasons (ibid., para. 148). Before I consider her reasons,
I supplement the Court’s discussion of the law relevant to the exercise of
such broadly worded powers.

   5. The two decisions of the Permanent Court of International Justice
to which the Court refers support not only absence of good faith but also
abuse of rights as a restraint on the exercise by a State of a power con-
ferred on it by a treaty. This Court in the Admissions opinion in 1948
similarly said that, while Article 4 of the Charter of the United Nations
exhaustively prescribes the conditions for the admission of new Mem-
bers, that provision did not “forbid the taking into account of any factor
which it is possible reasonably and in good faith to connect with [those]
conditions” ; further, Article 4 allowed for “a wide liberty of apprecia-
tion” (Conditions of Admission of a State to Membership in the United
Nations (Article 4 of the Charter), Advisory Opinion, 1948, I.C.J. Reports
1947-1948, pp. 63-64 ; see also the joint dissenting opinion, pp. 91-92,
para. 20). And counsel for France accepted that the principles of abuse of
rights and misuse of power (abus de droit and détournement de pouvoir)
may be relevant to the exercise of the power in issue in this case. The
Agent added that, while the requested State retains for itself a wide dis-
cretion, this in no way means that States indiscriminately invoke these
derogation clauses ; it is moreover obvious, she said, that the notion of
essential interests remains very narrow, as the words themselves indicate.



   6. I now consider the reasons given by the judge in her soit-transmis
against the principles of good faith, abuse of rights and détournement de
pouvoir. Those principles require the State agency in question to exercise
the power for the purposes for which it was conferred and without regard
to improper purposes or irrelevant factors. In the words of the Court in
Gabčikovo-Nagymaros Project (Hungary/Slovakia) the good faith obli-
gation reflected in Article 26 of the Vienna Convention “obliges the
Parties [to a treaty] to apply it in a reasonable way and in such a manner
that its purpose can be realized” (Judgment, I.C.J. Reports 1997, p. 79,
para. 142). (The International Law Commission similarly states in its
commentary to what became Article 26 of the Vienna Convention that it
is implicit in the requirement of the good faith application of treaty obli-
gations that a party must abstain from acts calculated to frustrate the
object and purpose of the treaty (Yearbook of the International Law

106

280           QUESTIONS OF MUTUAL ASSISTANCE (DECL. KEITH)


Commission, 1966, Vol. II, p. 211, para. 4 ; see also the other authorities
cited in paragraph 2). The general purpose of the 1986 Convention is
indicated by its Article 1 : the Parties are to afford each other, in accord-
ance with the provisions of the Convention, the widest measure of judi-
cial assistance in criminal matters. Among the relevant provisions of the
Convention are Articles 2 and 3, the latter of which regulates in part the
obligation to respond to letters rogatory. In relation to Article 3, the
Court, as it says, cannot question the decision of the competent French
court that under French law it is the investigating judge who has the
determinative role (Judgment, para. 146). That brings the matter back to
Article 2 (c), for the investigating judge cites no other provision to justify
her refusal, and to the reasons which she gives in her soit-transmis for
that refusal.



   7. Did the judge in her soit-transmis have regard to matters not within
the scope of Article 2 (c) in breach of the principles of law mentioned
above ? In two respects, she appears to have done that. First, the judge
says that the October 2004 opening of the investigation by Djibouti
“appears to be an abuse of process” ; this may well have been a reason for
her saying in 2005, as she had said in 2004, that the request did not con-
form with the Convention in terms of its statement of the object of and
reason for the request, a requirement specifically laid down in Article 13
of the Convention ; but the ground on which she is depending for refusing
the request is rather that she has reason under Article 2 (c) to take that
action. In my view this appears to be an abuse of power or a détournement
de pouvoir — an exercise of the power for wrong reasons and a thwarting
of the purpose of the Convention. Second, the judge refers to the refusal
of one of the Djibouti officials to respond to a witness summons. That is
again a matter that has nothing to do with Article 2 (c), and again is an
apparent abuse of power.
   8. I say that in those two respects the judge “appears” to have refused
to exercise the power for the wrong reasons, outside the scope of Arti-
cle 2 (c), since it may be that she sets out those two matters simply as
part of the narrative. It is definitely the case however that in the final part
of the soit-transmis the judge not only returns to the requirement of Arti-
cle 13 but links it to the power of the requested State under Article 2 (c) :


        “Moreover, while Article 13 (b) of the Convention . . . states that
      requests for assistance must indicate the object of and the reason for
      the request, which was not done in the present case, Article 2 (c) of
      the Convention also provides that the requested State may refuse a
      request for mutual assistance if it considers that execution of the
      request is likely to prejudice its sovereignty, its security, its ordre
      public or others of its essential interests.

107

281           QUESTIONS OF MUTUAL ASSISTANCE (DECL. KEITH)


        That is the case with regard to transmission of the record of our
      proceedings.” (Emphasis added.)
The judge, having recalled in the next three sentences that certain docu-
ments which had earlier been classified as “defence secrets” had been
declassified and had been transmitted to her, concludes as follows :
         “To accede to the Djiboutian judge’s request would amount to an
      abuse of French law by permitting the handing over of documents
      that are accessible only to the French judge.
         Handing over our record would entail indirectly delivering French
      intelligence service documents to a foreign political authority.

         Without contributing in any way to the discovery of the truth,
      such transmission would seriously compromise the fundamental
      interests of the country and the security of its agents.”
It is striking that in that passage the judge makes no assessment at all, in
terms of Article 2 (c), of the likely prejudice that the release of the par-
ticular declassified documents would present to national security.
Although she knows those documents and it is she who, under French
law, is to make the definitive determination, she makes that determina-
tion only in the most general terms, without drawing in any express way
on her particular knowledge. The documents had been declassified, and,
in terms of the judge’s reference to the threat to “security of . . . agents”
resulting from the transmission of the file, the identity of the authors of
certain documents was, as appropriate, to be protected in terms of the
declassification ruling of the advisory committee (see its Avis 2004-12 of
2 December 2004 relating to 13 of the documents).


   9. Moreover, to return to a point which the Court raises (Judgment,
para. 148 and see para. 4 above), the judge gives no indication of why it
would not be enough to withhold just the 25 declassified documents (con-
sisting of about 50 pages) which she identifies and why the totality of the
35 volumes of the record must be withheld. It is significant in that respect
that in a letter of 6 January 2005, the Minister of Defence had indicated
that he was not opposed to the partial handing over of the file (see para-
graphs 26 and 37 of the Judgment). The judge does not say, as counsel
for France does, consistently with France’s Counter-Memorial, that the
entire file in those volumes is rife (irrigué) with the sensitive information ;
but that counsel frankly informed the Court that he had not seen the
notes in question. On what basis then could he argue that the record was
permeated by the declassified documents ? Nor does the judge call atten-
tion to the fact, as counsel for France informed the Court, that Djibouti’s
request of seeking the whole file was particularly rare. Given that usual
practice, the presence of only 25 sensitive documents from the bulky file,
and given the purpose of the Convention, this appears to be a plain case

108

282          QUESTIONS OF MUTUAL ASSISTANCE (DECL. KEITH)


for the judge to suggest to the Djiboutian authorities that they reconsider
the scope of their request. In failing to address expressly those two alter-
native methods of affording Djibouti the widest measure of judicial
assistance in terms of Article 1 of the Convention, while protecting the
interests stated in Article 2 (c), the judge has not, in my view, had proper
regard to the purpose of the Convention. This conclusion is supported by
the ruling of the Court, with which I agree, that the Convention is to be
interpreted and applied in a manner which takes into account the friend-
ship and co-operation which the two States posited as the basis of their
mutual relations in the Treaty of 1977 (Judgment, para. 113 ; see also
para. 114).


   10. It may be countered that the examination of the soit-transmis
which I have undertaken in paragraphs 7 to 9 above is not appropriate,
given the extent of the power conferred by Article 2 (c), the nature of a
State’s assessment under that provision of its national interests and the
need to defer in the usual case to that assessment. Two responses may be
given. The first is that the examination does not in any way question the
substantive assessment by the requested State of likely prejudice to its
national interests. The examination is much more confined and directed
to a distinct matter — the purpose of the Convention under which the
power is to be exercised. It does not involve any attempt to assess and
weigh the matters covered by Article 2 (c). The second response relates
to the obligation, set out in Article 17, of a State refusing a request to
give reasons to the requesting State. Such an obligation has several pur-
poses : it places a discipline on the decision maker refusing a request
under Article 2 or any other relevant provision of the Convention includ-
ing Articles 1 (2), 10 or 13 ; the reasons inform the requesting State
whether the power has been properly exercised in accordance with the
law ; and the statement may enable the requesting State to take follow-up
steps to repair any flaw in its request, as the Court says in its Judgment
(paragraph 152 ; see also paragraph 9 above). I should add that, while the
two Parties did not approach the case exactly in the way I have, both
accepted that the power conferred by Article 2 on the requested State was
subject to some limits and addressed the elements discussed above.



   11. It does not follow that, because France, in my view, has not com-
plied with the Convention in making its decision under Article 2 (c), it is
obliged to transmit the file either in whole or within the terms and con-
ditions determined by the Court, as requested by Djibouti in its final sub-
missions. On the contrary, as I see the matter, France has yet to make a
decision, in accordance with the law, in response to the letter rogatory,
on the substance of the issues presented by the request and in particular
by Article 2 (c) of the Convention. For me, one fact is very significant in

109

283          QUESTIONS OF MUTUAL ASSISTANCE (DECL. KEITH)


determining what remedy, if any, would have been appropriate in respect
of that failure. That fact is the failure of Djibouti, following the receipt
by its Foreign Minister of the letter of 6 June 2005 from the French
ambassador communicating France’s refusal to comply with the request,
to take any action at all to seek the reversal or the elucidation of that
refusal. That was so, as the Court recalls (Judgment, paras. 30 and 144),
although the Minister, only 20 days earlier, had complained to the
Ambassador that France had not yet honoured “its commitments”, as he
put it, given in the letter of 27 January 2005, to hand over the file. That
failure, taken with the passage of time, would in my view have led to the
denial of any positive remedies such as those claimed by Djibouti in its
final submissions in respect of the French refusal.



                                              (Signed) Kenneth KEITH.




110

